DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-18,20,21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eaton Corp (WO 2017/100716, Eaton from now on). Regarding claim 16,21 and 27, Eaton discloses a trailer controller configured to mount on a trailer (TG1, see figure 8) comprising: 
at least one position-determining unit configured to detect a current position of at least two regions predefined on a trailer to determine a current position and an alignment (Tx4, ​​Tx5, see para. [111]), wherein the at least two regions predefined on the trailer are arranged  on the trailer towing vehicle in a triangular shape –{{which is designed to detect a current position of at least two areas specified on a trailer (TG1) see para. 0109}}--. Eaton does not mention that the regions are on the roof.
However, it would have been obvious for one of ordinary skill in the art to modify Eaton by having the position-determining unit be configured to determine the current position of two roof 
Regarding claim 17, the at least two regions are arranged on the roof of the trailer.
Regarding claims 18 and 27, wherein the position-determining unit includes a GPS unit (see Para. 022) to find the current position and to communicate the position to local antennas.
Regarding claim 20, Eaton further discloses an evaluation unit (controller 100) configured to evaluate the detected current positions of the at least two regions.
Regarding claim 25, Eaton further discloses that the evaluation unit (controller) the height (see Para. 064) of the trailer
Allowable Subject Matter
Claims 31-32 are allowed.
The following is an examiner’s statement of reasons for allowance: there was no prior art found “determining an alignment of the trailer by evaluating an axis or a plane through the at least two regions on the trailer; wirelessly transmitting the at least two current positions and the alignment of the trailer to the control unit of the tractor unit; and determining the current position and the alignment of the trailer by the tractor unit in order to carry out an automatic coupling process”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 19,22-24,26 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611